— Appeal from a judgment of the Supreme Court (Swartwood, J.), entered January 11, 1991 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Commissioner of Correctional Services finding petitioner guilty of violating a prison disciplinary rule.
We initially reject petitioner’s double jeopardy claim as unfounded. Although the misbehavior report alluded to a prior dismissed charge involving refusal to accept a program assignment, the misbehavior report was based on an entirely separate incident of refusing to accept a program assignment and, therefore, there is no double jeopardy violation (cf., Matter of Fletcher v Coughlin, 161 AD2d 869, 871). Equally without merit are petitioner’s contentions that he had inadequate employee assistance and the Hearing Officer was not impartial (see, Matter of Diaz v Coughlin, 143 AD2d 485). Not only does petitioner fail to specify or substantiate these claims, but he declined the Hearing Officer’s offer to select a new assistant and to adjourn the hearing so that more assistance could be given. We have examined petitioner’s remaining contentions and find them lacking in merit.
Mikoll, J. P., Levine, Mercure, Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs.